In this case we are of the opinion that the petition on file signed by certain property owners, filed in Board of Ad*606ministration, March 29, 1895, and remaining there at the time the ordinance for the improvement was passed (the ■signers not attempting to withdraw the same), is binding ■upon the signers thereof, notwithstanding the endorsement thereon made April 5, 1895, in Board of Administration: “Filed until such time as petitioners agree to pay any deficiency that may arise by reason of non-collectibility of assessment should improvement be made.”
Fred. Hertenstein, for Plaintiffs.

Corporation Counsel, contra.

That being the only question submitted to us for decision^ decree may be taken in accordance with section 2272, Revised Statutes.